Citation Nr: 1416956	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a history of atrial fibrillation (claimed as heart condition).

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, chronic dislocation of right shoulder and clavicle (right shoulder disability).


REPRESENTATION

Appellant represented by:	Nicholas Parr, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

The Board observes that the issue of entitlement to service connection for a psychiatric disorder was initially adjudicated as entitlement to service connection for a nervous disorder (claimed as PTSD).  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran has been assessed as having various diagnoses, including PTSD, depressive disorder, anxiety disorder, and a personality disorder.  As such, the claim has been recharacterized to include any acquired psychiatric disorder.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and anxiety disorder, and the claims to reopen entitlement to service connection for a heart disability and right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 1986 rating decision, the RO denied service connection for a nervous disorder (claimed as PTSD) on the basis that the evidence showed no diagnosis of PTSD either in service or post service.  The Veteran was thereafter notified of this action and apprised of his appellate rights, but did not appeal this decision nor did he submit new and material evidence within the one year appeal period.

2. Diagnosis of a psychiatric disorder, to include PTSD and anxiety disorder, NOS, evidenced by VA treatment reports, associated with the case file since the March 1986 rating decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, cures a prior evidentiary defect, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 1986 decision that denied service connection for a nervous disorder (claimed as PTSD) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2. Evidence received since the March 1986 decision is new and material, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


ORDER

The claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, is granted.


REMAND

First, with respect to the claims to reopen entitlement to service connection for a heart condition and a right shoulder disability, a remand is necessary to obtain a Statement of the Case (SOC) with respect to these issues and associate it with the claims file.  The Board notes that the RO rating decision in February 2012 confirmed and continued the previous denials of record.  The Veteran, through his representative, timely submitted a notice of disagreement in February 2013 as to these issues.  The record reflects that a VA Form 9 Substantive Appeal has been received in January 2014; however, a SOC is not associated with either the paper or electronic file.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9, the Board is not required, and in fact, has no authority, to decide the claim).  It may be the case that a SOC was in fact issued, but not associated with the record.  Either way, the SOC must be associated with the record.

Second, with respect to the issue of service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, the Board finds that a remand is necessary to a) obtain any relevant outstanding treatment records as identified by the Veteran at his personal hearing; b) order an examination to identify the Veteran's current psychiatric disorders, to include whether he has a current diagnosis of PTSD, and c) obtain an etiological opinion as to whether the identified psychiatric disorders, to include PTSD, are related to an in-service event.  This is especially important as the record contains conflicting reports as to whether or not the Veteran has a valid PTSD diagnosis.  Additionally, the medical opinions addressing the link between his anxiety disorder and service do not contain sufficient supporting rationale, including consideration of the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should associate with the claims file the SOC addressing the claims to reopen entitlement to service connection for a heart condition and right shoulder disability.  If a SOC was not issued, one must be issued to the Veteran and his representative.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

2. The RO/AMC should obtain and associate with the claims file any relevant outstanding medical records (VA or private records) referable to the treatment of all of the Veteran's psychiatric disorders, to include VA treatment records from Coatesville and Spring City medical centers, and private treatment records from Psychology and Counseling Associates in Collegeville, Pennsylvania and from Dr. Cory in Phoenixville, Pennsylvania (as identified at the April 2013 Board hearing).  Proper authorization for any private records must be sought.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After records development is completed, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any and all current psychiatric disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than PTSD.  For each diagnosis identified and for the diagnoses of record (anxiety disorder, depressive disorder, and personality disorder) the examiner should state (for each disorder) whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.   

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file (to include the electronic record), must be made available to the examiner for review.

4. When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of the amended version of 38 C.F.R. § 3.304(f).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


